Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Doughty on March 7, 2022.

The application has been amended as follows: 
6.	(Canceled)
7.	(Canceled)
8.	(Canceled)
9.	(Canceled)
11.	(Canceled)
12.	(Canceled)


Reasons for Allowance
Claims 1, 4-5, 10, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, “A liquid blow molding method for molding a bottomed tubular-shaped preform into a liquid-containing container in which a content liquid is held, the liquid blow molding method comprising: a first molding step of liquid blow molding the preform into a halfway shape by supplying, into the preform that has been heated to a predetermined temperature, a first liquid at a predetermined pressure through a nozzle; and a second molding step, performed after the first molding step, of liquid blow molding the preform by supplying the first liquid and a second liquid into the preform at a predetermined pressure through the nozzle, a pressure of the first liquid supplied to the preform in the second molding step being higher than a pressure inside the liquid blow molded preform, and a pressure of the second liquid supplied to the preform being the same as the pressure of the first liquid supplied to the preform, wherein: the second liquid is an enzyme liquid detergent containing an enzyme as an ingredient that is susceptible to degradation by heat, and the first liquid does not comprise the ingredient that is susceptible to degradation by heat.”
Klatt (US 2015/0231812) does not teach or suggest blending the first and second liquids in the second step such that the liquids are supplied at the same pressure. Further, [0100] of Klatt teaches a pressure differential and accordingly teaches away supplying the fluids at the same pressure. This deficiency is not remedied by Chan (US 2015/0132832). The available prior art does not remedy this deficiency and does not provide an alternative rejection for claim 1.
Linke (US 2016/0318230) and Fevre (US 8,864,490) teach a higher pressure for a second liquid, and in the case of Linke the second liquid displaces the first and so must have a higher pressure.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726